Examiner’s Comment
Allowable Subject Matter
Claims 8-12 and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 8, the prior art fails to teach a circuit breaker having a pluggable trip module, the circuit breaker comprising: a switching and trip mechanism for actuating the system of electrical contacts, the switching and trip mechanism comprising an interaction lever, wherein the interaction lever is configured to operably interact with the pluggable trip module to actuate the switching mechanism; and a current transformer for powering a secondary electrical circuit of the pluggable trip module, wherein the pluggable trip module is one of a pluggable electronic trip module and a pluggable thermomagnetic trip module, the pluggable electronic trip module and the pluggable thermomagnetic trip module being mechanically and electrically interchangeable with one another, in combination with all the limitations set forth in claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.